DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
In the claims:
1. 	(Currently amended) A display panel, comprising: 
a display area; 
a non-display area; and 
a transition area disposed between the display area and the non-display area, 
wherein the transition area comprises a first sub-pixel area and a second sub-pixel area arranged along a first direction from the display area toward the transition area, and the first sub-pixel area comprises a first opening, and the second sub-pixel area comprises a second [[opening;]]opening,
wherein the first opening is disposed closer to the display area than the second [[opening;]]opening,
wherein the first opening has an area greater than the area of the second [[opening;]]opening, 
wherein the area of the first opening decreases gradually in the first direction toward the second [[opening;]]opening,
wherein the transition area comprises a first pixel area arranged along the first direction, and the first pixel area comprises the first sub-pixel [[area; and]]area, 
wherein the area of the first opening in the first sub-pixel area decreases gradually in the first [[direction;]]direction, 
[[wherein]]wherein: the first pixel area comprises three [[pixel]]sub-pixel areas arranged along the first direction; each sub-pixel area contains at least one sub-pixel; [[and]] colors of the sub-pixels in the first pixel area are different from each other; and a sub-pixel comprises one of a red sub-pixel, a green sub- pixel, [[or]]and a blue [[sub-pixel;]]sub-pixel,  
wherein the first sub-pixel area comprises the first opening, having a first sub-opening disposed closer to the display area than a second sub-opening, and the first sub-opening and the second sub-opening in the first sub-pixel area are arranged along [[the first direction;]]a second direction which is perpendicular to the first direction, 
wherein the area of the second sub-opening is smaller than the area of the first [[sub-opening;]]sub-opening, and 
[[wherein]]wherein: a first sub-opening and [[the]]a second sub-opening in the second sub-pixel area are arranged along the second direction; the area of the first sub-opening in the first sub-pixel area is [[greater]]not smaller than the area of the first sub-opening in the second sub-pixel area; [[and]] the area of the second [[sub opening]]sub-opening in the first sub-pixel area is [[greater]]not smaller than the area of the second sub-opening in the second sub-pixel area; [[and]] the area of the first sub-opening of the first sub-pixel area gradually decreases toward the first sub-opening of the second sub-pixel area; and the area of the second sub-opening of the first sub-pixel area gradually decreases toward the second sub-opening of the second sub-pixel area.

2-5. (Canceled)

6. (Currently amended) The display panel of claim 1, wherein:

a line corresponding to the center of the first sub-opening in the first pixel area is parallel to the first direction, and a line corresponding to the center of the second sub-opening in the first pixel area is parallel to the first direction; and
the area of the first sub-opening in the first sub-pixel area is equal to the area of the first sub-opening in the second sub-pixel area, and the area of the second sub-opening in the first sub-pixel area is equal to the area of the second sub-opening in the second sub-pixel area.

7. (Previously amended) The display panel of claim 1, wherein the first sub-pixel area is disposed closer close to the display area than the second sub-pixel area and has a greater number of sub-openings than the second sub-pixel area.

8. (Canceled)

9. (Original) The display panel of claim 1, wherein in a top view of the display panel, the transition area is an irregular straight line.

10. (Currently amended) A display module, comprising a display panel, wherein the display panel comprises:
a display area; 
a non-display area; and 
a transition area disposed between the display area and the non-display area, 
wherein the transition area comprises a first sub-pixel area and a second sub-pixel area arranged along a first direction from the display area toward the transition area, and the first sub-pixel area comprises a first opening, and the second sub-pixel area comprises a second opening, [[and]]
wherein the first opening is disposed closer to the display area than the second opening, [[and]] 
wherein the first opening has an area greater than the area of the second [[opening;]]opening, 
wherein the area of the first opening decreases gradually in the first direction toward the second [[opening;]]opening, 
wherein the transition area comprises a first pixel area arranged along the first direction, and the first pixel area comprises the first sub-pixel [[area; and]]area, 
wherein the area of the first opening in the first sub-pixel area decreases gradually in the first [[direction;]]direction, 
[[wherein]]wherein: the first pixel area comprises three [[pixel]]sub-pixel areas arranged along the first direction; each sub-pixel area contains at least one sub-pixel; [[and]] colors of the sub-pixels in the first pixel area are different from each other; and a sub-pixel comprises one of a red sub-pixel, a green sub- pixel, [[or]]and a blue [[sub-pixel;]]sub-pixel, 
wherein the first sub-pixel area comprises the first opening, having a first sub-opening disposed closer to the display area than a second sub-opening, and the first sub-opening and the second sub-opening in the first sub-pixel area are arranged along [[the first direction;]]a second direction which is perpendicular to the first direction,
wherein the area of the second sub-opening is smaller than the area of the first [[sub-opening;]]sub-opening, and
[[wherein]]wherein: a first sub-opening and [[the]]a second sub-opening in the second sub-pixel area are arranged along the second direction; the area of the first sub-opening in the first sub-pixel area is [[greater]]not smaller than the area of the first sub-opening in the second sub-pixel area; [[and]] the area of the second [[sub opening]]sub-opening in the first sub-pixel area is [[greater]]not smaller than the area of the second sub-opening in the second sub-pixel area; [[and]] the area of the first sub-opening of the first sub-pixel area gradually decreases toward the first sub-opening of the second sub-pixel area; and the area of the second sub-opening of the first sub-pixel area gradually decreases toward the second sub-opening of the second sub-pixel area. 

11-14. (Canceled)

15. (Currently amended) The display module of claim 10, wherein: 

a line corresponding to the center of the first sub-opening in the first pixel area is parallel to the first direction, and a line corresponding to the center of the second sub-opening in the first pixel area is parallel to the first direction; and 
the area of the first sub-opening in the first sub-pixel area is equal to the area of the first sub-opening in the second sub-pixel area, and the area of the second sub-opening in the first sub-pixel area is equal to the area of the second sub-opening in the second sub-pixel area.

16. (Previously amended) The display module of claim 10, wherein the first sub-pixel area is disposed closer to the display area than the second sub-pixel area and has a greater number of sub-openings than the second sub-pixel area.

17. (Canceled)

18. (Original) The display module of claim 10, wherein in a top view of the display panel, the transition area is an irregular straight line.

Allowable Subject Matter
3.	Claims 1, 6-7, 9-10, 15-16 and 18 are allowable over the prior art of record. 


Conclusion

4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Inquiries

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691